Vacate and Render, and Opinion Filed July 8, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01333-CV

                    ROUGH CREEK MANAGEMENT, L.L.C.,
               CARY PLATT, AND PAUL BOCCAFOGLI, Appellants
                                    V.
                     DONNA WEISS, INDIVIDUALLY, AND
          AS NEXT FRIEND OF JORDAN WEISS, A MINOR CHILD, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-05554

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Lang
       Before the Court is the parties’ joint motion to vacate and render judgment pursuant to

settlement. In their motion, the parties state, “all matters in controversy in this appeal have been

amicably compromised and settled.” The parties request that the Court “[(1)] vacate the [trial

court’s] judgment from which this appeal is taken, without regard to [the] merits, and [(2)] []

render judgment dismissing the cause with prejudice, with each party to bear its own costs, on

the ground that all matters in controversy in this appeal have been amicably compromised and

settled.” Further, the parties advise, “[they] do not seek dismissal of this appeal, but instead seek

vacatur of the trial court’s judgment and rendition of judgment dismissing the cause.”
       Texas Rule of Appellate Procedure 42.1 addresses voluntary dismissal in civil cases.

TEX. R. APP. P. 42.1. A voluntary dismissal may be by motion of the appellant or by agreement.

TEX. R. APP. P. 42.1(a). “In accordance with an agreement signed by the parties or their

attorneys and filed with the clerk, the [appellate] court may [] render judgment effectuating the

parties’ agreements.” TEX. R. APP. P. 42.1(a)(2)(A). In the alternative, the appellate court may

“set aside the trial court’s judgment without regard to the merits and remand the case to the trial

court for rendition of judgment in accordance with the agreements.”             TEX. R. APP. P.

42.1(a)(2)(B).

       As requested by the parties, the Court grants the parties’ motion and renders judgment

“vacat[ing] the [trial court’s] judgment from which this appeal is taken, without regard to [the]

merits,” and “dismissing the cause [and this appeal] with prejudice, with each party [] bear[ing]

its own costs.” TEX. R. APP. P. 42.1(a)(2)(A).




                                                       /Douglas S. Lang/
121333F.P05                                            DOUGLAS S. LANG
                                                       JUSTICE




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROUGH CREEK MANAGEMENT, L.L.C.,                      On Appeal from the 191st Judicial District
CARY PLATT, AND PAUL                                 Court, Dallas County, Texas
BOCCAFOGLI, Appellants                               Trial Court Cause No. DC-09-05554.
                                                     Opinion delivered by Justice Lang. Justices
No. 05-12-01333-CV         V.                        Bridges and Evans participating.

DONNA WEISS, INDIVIDUALLY, AND
AS NEXT FRIEND OF JORDAN WEISS,
A MINOR CHILD, Appellee

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED without regard to the merits and judgment is RENDERED:

       dismissing the cause and this appeal with prejudice, with each party bearing its
       own costs.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 8th day of July, 2014.




                                               –3–